Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendments
The Amendment filed February 4th, 2021 has been entered. Claims 1-14 and 16 remain pending in the application. Applicant’s amendments to the claims have overcome the claim objections previously set forth in the non-final rejection mailed November 30th, 2020.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 5, 7-8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Miyazawa (US- 20150306792) in view of DeSimone (US-20150097315), Yang (US-20170209245), Collins (US-20120315023), Wang (US-20140302459), and Tsujimoto (US-20130042941).
Regarding claim 1, Miyazawa teaches:
Method for the production of a three-dimensional dental block of material from a dental, polymerisable material, wherein the block of material is suitable for the production of dental prosthetic parts in a material-removing process, comprising the steps of: 

c) optionally: planarising at least one surface of the dental material in the three-dimensional casting or press mould forming a defined three-dimensional geometry of the material (Fig. 2), and/or 
e) irradiating the polymerisable dental material with light in the UV/Vis spectral region ([0036]; [0047]), 
f) removing the dental material with dimensionally stable shell having defined three-dimensional geometry from the casting or press mould ([0048]), and
i) obtaining a dental, polymerised block of material having defined three-dimensional geometry (Fig. 2, #9b).

Miyazawa does not teach:
	a) optionally: setting the viscosity, 
d) optionally application of pressure to the polymerisable material in the three-dimensional casting or press mould, 
in step e), irradiating the polymerisable dental material substantially from all sides, and forming polymerised outer surfaces of the dental material in the form of a solid outer, closed shell of the dental material, wherein the shell is present in the defined three- dimensional geometry of the material whilst the inner region of the material is not polymerised or partially polymerized,

h) optionally: cooling the completely polymerised material.

However, DeSimone, in a similar field of endeavor, the fabrication of three-dimensional polymerisable products, teaches:
	a) optionally: setting the viscosity ([0117]), and
d) optionally application of pressure to the polymerisable material in the three-dimensional casting or press mould ([0190]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the steps of Miyazawa to incorporate the teachings of DeSimone and include the optional steps of setting the viscosity of the material and applying pressure to the material in the mold. The purpose, as stated by DeSimone, being that the speed of the object's formation depends on the viscosity of the resin ([0185], lines 1-2) for the viscosity, and to increase fabrication speed for the pressure ([0190], lines 12-13).

Miyazawa in view of DeSimone does not teach:
in step e), irradiating the polymerisable dental material substantially from all sides, and forming polymerised outer surfaces of the dental material in the form of a solid outer, closed shell of the dental material, wherein the shell is present in the defined three- dimensional geometry of the material whilst the inner region of the material is not polymerised or partially polymerized,

h) optionally: cooling the completely polymerised material.

However, Yang in view of Collins, in similar fields of endeavor, the curing of polymerisable resin products, teach:
in step e), irradiating the polymerisable dental material substantially from all sides ([0050]). Yang teaches curing in a curing chamber which is cited above. Collins (US-20120315023) shows that a curing chamber, as taught is standard in the art of dental curing in Yang, can include irradiating from all sides ([0023] – [0025]; Fig 2A). The combination being made is simply irradiating the material in step e) from Miyazawa above from all sides, as is shown in Yang, in the absence of a showing of criticality.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the irradiation step of Miyazawa in view of DeSimone to incorporate the teachings of Yang in view of Collins and irradiate the material from all sides. The purpose, as stated by Yang, being exposing it for final cure ([0050], lines 9-10).

Miyazawa in view of DeSimone, Yang, and Collins does not teach:
in step e), forming polymerised outer surfaces of the dental material in the form of a solid outer, closed shell of the dental material, wherein the shell is present in 
g) heating the material with solid shell being present in defined three-dimensional geometry, to 60 °C to 150 °C for at least 90 minutes, and
h) optionally: cooling the completely polymerised material.

However, Wang, in a similar field of endeavor, resin production of polymerisable dental products, teaches:
in step e), forming polymerised outer surfaces of the dental material in the form of a solid outer, closed shell of the dental material, wherein the shell is present in the defined three-dimensional geometry of the material whilst the inner region of the material is not polymerised or partially polymerized, this can be interpreted as partial polymerization ([0087]) as it would naturally cause the outside to harden before the inside due to thermodynamics and heat transfer, thus creating a shell-like structure in the absence of unexpected results.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the irradiation step of Miyazawa in view of DeSimone, Yang, and Collins to incorporate the teachings of Wang and partially irradiate the material to form a shell. The combination would have been obvious through KSR Rationale A:

A) Combining prior art elements according to known methods to yield predictable results;

KSR int'l Co. v. Teleflex Inc., 127 S.Ct. 1727,82 USPQ2d 1385 (2007). 

"The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results." KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 82 USPQ2d 1385 (2007).

Miyazawa in view of DeSimone, Yang, Collins, and Wang does not teach:
g) heating the material with solid shell being present in defined three-dimensional geometry, to 60 °C to 150 °C for at least 90 minutes, and
h) optionally: cooling the completely polymerised material.

However, Tsujimoto teaches:
g) heating the material with solid shell being present in defined three-dimensional geometry, to 60 °C to 150 °C for at least 90 minutes ([0032]; Table 1), and
h) optionally: cooling the completely polymerised material, this is implied as the material has to be cooled after being heated.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the steps of Miyazawa in view of DeSimone, Yang, Collins, and Wang to incorporate the teachings of Tsujimoto and include the steps of heating and cooling the material. The purpose, as stated by 

Regarding claim 2, Miyazawa in view of DeSimone, Yang, Collins, Wang and Tsujimoto teaches the limitations of claim 1, which claim 2 depends on. Tsujimoto further teaches:
I) the irradiation of the polymerisable dental material is made substantially from all sides with light in the UV/Vis spectral region for a period of greater than or equal to 4 minutes to 4 hours, in particular greater than or equal to 5 minutes ([0037]), and/or 
II) the shell in step e) has a thickness of greater than or equal to 2 to 15 mm. The specific thickness of the shell does not lend patentable weight to the invention unless unexpected results can be proven or criticality can be shown, therefor it would be obvious to one of ordinary skill in the art to change the thickness of the shell to suit their needs.

In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976) Mere scaling up or down of a prior art process capable of being scaled up or down would not establish patentability in a claim to an old process so scaled. 

Regarding claim 5, Miyazawa in view of DeSimone, Yang, Collins, Wang, and Tsujimoto teaches the limitations of claim 1, which claim 5 depends on. DeSimone further teaches:
wherein, in step a), the setting of the viscosity is made by heating the material to 60 to 65 °C ([00226] – [0228]).

Regarding claim 7, Miyazawa in view of DeSimone, Yang, Collins, Wang, and Tsujimoto teaches the limitations of claim 1, which claim 7 depends on. DeSimone further teaches:
wherein,  in step d), the polymerisable material in the three-dimensional casting or press mould is applied with a pressure of 1.5 to 5 bar ([0154]).

Regarding claim 8, Miyazawa in view of DeSimone, Yang, Collins, Wang, and Tsujimoto teaches the limitations of claim 1, which claim 8 depends on. Miyazawa further teaches:
wherein the polymerised block of material having defined three-dimensional geometry 
a) has at least one first edge length or a diameter of greater than or equal to 90 mm and at least a second edge length of greater than or equal to 20 mm, or 
b) has the form of a cuboid in which two faces are greater than or equal to DIN A5, in particular greater than or equal to DIN A4, and the remaining edge length amounts to at least 20 mm.
These claim limitations are product by process claims, as they are claims that define the product being made by a process claim without showing why the limitations of the product claims affect the process, therefore they do not add patentable weight to the claim and can be rejected by the rejection of the independent claim which they are 

With regard to the claim recitations regarding the method of forming the apparatus, such relate only to the method of producing the claimed apparatus, which does not impart patentability to the apparatus claims. Note that determination of patentability is based on the product apparatus itself, In re Brown, 173 USPQ 685, 688, and the patentability of a product does not depend on its method of production, In re Pilkington, 162 USPQ 145, 147; see also In re Thorpe, 227 USPQ 964 (CAFC 1985). Note also that it is Applicant's burden to prove that an unobvious difference exists, In re Marosi, 218 USPQ 289, 292-293 (CAFC 1983), and Applicant must show that different methods of manufacture produce articles having inherently different characteristics, Ex: parte Skinner, 2 USPQ2d 1788. See MPEP § 2113. 

Regarding claim 11, it is rejected by the rejection of claim 1 above. Since claim 11 is interpreted as a product claim that is produced by the same process of claim 1, then the process used to reject claim 1 would logically create the object claimed in claim 11 and thus be suitable to reject the claim. 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Miyazawa (US- 20150306792) in view of DeSimone (US-20150097315), Yang (US-20170209245), Collins (US-20120315023), Wang (US-20140302459), and Tsujimoto (US-20130042941), as applied to claim 1 above, and further in view of Burdzy (US-20110115132).
Regarding claim 3, Miyazawa in view of DeSimone, Yang, Collins, Wang, and Tsujimoto teaches the limitations of claim 1, which claim 3 depends on, but does not teach using dual irradiation with light in the UV and Vis spectral regions, however, Burdzy, in a similar field of endeavor, polymerisable resin object production, teaches:
wherein the irradiation of the polymerisable dental material is made as dual irradiation with intensity maxima of the light of the radiation source in the UV and Vis spectral region, in particular an irradiation is made with intensity maxima of the radiation source of 350 nm to 390 nm and of 420 to 500 nm ([0020]). Burdzy explains why these specific wavelengths are useful for irradiation of the material, and Tsujimoto teaches using two different steps of irradiation ([0037]), it would be obvious to one of ordinary skill in the art to combine the two and use one step with visible light and one with UV light in dual irradiation, in the absence of unexpected results.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the irradiation step of Miyazawa in view of DeSimone, Yang, Collins, Wang, and Tsujimoto to incorporate the teachings of Burdzy and include dual radiation with light in the UV and Vis spectral regions. The purpose, as stated by Burdzy, being these are (examples of) useful electromagnetic radiation in connection with the present invention ([0020], lines 1-2).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Miyazawa (US- 20150306792) in view of DeSimone (US-20150097315), Yang (US-20170209245), Collins (US-20120315023), Wang (US-20140302459), and Tsujimoto (US-20130042941), as applied to claim 1 above, and further in view of Rusin (US-20020090525).
Regarding claim 4, Miyazawa in view of DeSimone, Yang, Collins, Wang, and Tsujimoto teaches the limitations of claim 1, which claim 4 depends on, but does not teach the material being transferred into a hollow mould, however, Rusin, in a similar field of endeavor, polymerisable dental mill blank production, teaches:
wherein the polymerisable dental material is transferred into a radiolucent, three- dimensional casting or press mould having a hollow mould, wherein the hollow mould has the form of a cuboid ([0069]), in which two faces are greater than or equal to DIN A5 (21 cm x 14.8 cm), in particular greater than or equal to DIN A4 (21 cm x 29.7 cm), and the remaining edge length amounts to at least 20 mm. The specific dimensions of the mold does not lend patentable weight to the invention unless unexpected results can be proven or criticality can be shown, therefor it would be obvious to one of ordinary skill in the art to use a mold with specific dimensions to suit their needs.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the moulding transfer step of Miyazawa in view of DeSimone, Yang, Collins, Wang, and Tsujimoto to incorporate the teachings of Rusin and use a hollow mould with specific dimensions. The purpose, as stated by Rusin, being that blanks of composite may be made in any desired shape or 

In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976) Mere scaling up or down of a prior art process capable of being scaled up or down would not establish patentability in a claim to an old process so scaled. 

Claims 9, 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Miyazawa (US- 20150306792) in view of DeSimone (US-20150097315), Yang (US-20170209245), Collins (US-20120315023), Wang (US-20140302459), and Tsujimoto (US-20130042941), as applied to claim 1 above, and further in view of Meyertholen (US-20020074675).
Regarding claim 9, Miyazawa in view of DeSimone, Yang, Collins, Wang and Tsujimoto teaches the limitations of claim 1, which claim 9 depends on, but does not teach the mould being made of polymethylmethacrylate, however, Meyertholen, in a similar field of endeavor, polymerisable dental mill blank production, teaches:
wherein the three-dimensional casting or press mould is made of polymethylmethacrylate ([0064]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the mould of Miyazawa in view of DeSimone, Yang, Collins, Wang, and Tsujimoto to incorporate the teachings of Meyertholen and make the mould out of polymethylmethacrylate. The purpose, as 

Regarding claim 14, it is simply a method of use which defines one of the steps from claim 1 and further defined in claim 9, used in the same way as claim 1. Therefore it is rejected by Miyazawa in view of DeSimone, Yang, Collins, Wang, Tsujimoto and Meyertholen, by the combination made in the rejection of claim 9 above.

Regarding claim 16, Miyazawa in view of DeSimone, Yang, Collins, Wang, Tsujimoto, and Meyertholen teaches the limitations of claim 14, which claim 16 depends on. Meyertholen further teaches:
wherein the radiation is UV/Vis radiation ([0036]).

Claims 10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Miyazawa (US- 20150306792) in view of DeSimone (US-20150097315), Yang (US-20170209245), Collins (US-20120315023), Wang (US-20140302459), and Tsujimoto (US-20130042941), as applied to claim 1 above, and further in view of Hara (US- 20110006447).
Regarding claim 10, Miyazawa in view of DeSimone, Yang, Collins, Wang and Tsujimoto teaches the limitations of claim 1, which claim 10 depends on, but does not teach the polymerized block being split in greater than or equal to 50 blocks, however, Hara, in a similar field of endeavor, polymerisable resin object production, teaches:
wherein the dental, polymerised block of material obtained having defined three- dimensional geometry is divided into greater than or equal to 50 milling blocks ([0036]) having at least one edge length of greater than or equal to 10 mm. The specific amounts and sizes of the pieces would be obvious to one of ordinary skill in the art as a change in size of the pieces that the larger block is being split into, as the change in size of the pieces do not lend patentability to the invention unless unexpected results are proven or criticality is shown.

In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976) Mere scaling up or down of a prior art process capable of being scaled up or down would not establish patentability in a claim to an old process so scaled. 

Regarding claim 13, Miyazawa in view of DeSimone, Yang, Collins, Wang, Tsujimoto, and Hara teaches the limitations of claim 10, which claim 13 depends on. Through change in size case law as shown above in claim 10, it would be obvious to one of ordinary skill in the art to change the dimensions of the blocks that the larger block is split into in the absence of unexpected results and a showing of criticality.

In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976) Mere scaling up or down of a prior art process capable of being scaled up or down would not establish patentability in a claim to an old process so scaled. 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Miyazawa (US- 20150306792) in view of DeSimone (US-20150097315), Yang (US-20170209245), Collins (US-20120315023), Wang (US-20140302459), and Tsujimoto (US-20130042941), as applied to claim 11 above, and further in view of Ruppert (US-20090297458).
Regarding claim 12, Miyazawa in view of DeSimone, Yang, Collins, Wang and Tsujimoto teaches the limitations of claim 11, which claim 12 depends on, but does not teach the block of material not having any cracks over a certain size, however, Ruppert, in a similar field of endeavor, polymerisable dental mills, teaches:
wherein the block of material does not have any blowholes, cracks or cavities having an extent in one dimension of greater than or equal to 0.05 mm ([0012]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the block of material of Miyazawa in view of DeSimone, Yang, Collins, Wang, and Tsujimoto to incorporate the teachings of Ruppert and have the blocks not have cracks. The purpose, as stated by Ruppert, being so that colonisation by plaque on dental materials can be permanently prevented or delayed without the product properties of the dental material being negatively influenced ([0009]).

Response to Arguments
Applicant's arguments filed 02/04/21 have been fully considered but they are not persuasive.
Regarding applicant’s argument that DeSimone teaches a different field of art, in the applicant arguments/remarks on page 8, DeSimone (US-20150097315) is only used to teach setting the viscosity and applying pressure in a molding operation, therefore it’s combination with Miyazawa (US- 20150306792) is applicable since it also teaches a method of manufacturing a three-dimensional object and none of the teachings being taken from DeSimone cause conflict with Miyazawa. Therefore the applicant’s argument is not persuasive.

Regarding applicant’s argument that Yang (US-20170209245) teaches a different field of art and thus cannot be properly used to modify Miyazawa in view of DeSimone, in the applicant arguments/remarks on page 8, Yang still teaches the art of creating three dimensional dental articles using a manufacturing process. Yang is only used in the rejection of claim 1 as seen above to modify the heating process of Miyazawa in order for it to include heating the object from all sides. There is no other modification made from Yang and in the absence of unexpected results this combination would work and teach the limitations required when combined with Miyazawa as seen above. Regarding Collins (US-20120315023), Collins is only referenced in order to show how a curing chamber works, as Yang describes using a curing chamber, so the field of art of Collins, a curing system, is applicable and works as related art. Therefore the applicant’s argument is not persuasive.

Regarding applicant’s argument that Wang (US-20140302459) does not teach the proper partial polymerization, in the applicant arguments/remarks on pages 8-9, the 

Regarding applicant’s argument that Tsujimoto (US-20130042941) does not teach a two-step polymerization process, in the applicant arguments/remarks on page 9, Tsujimoto is shown to teach the option to polymerize the object being formed in two separate steps. It is shown in the rejection above that Tsujimoto gives the option to heat/cure the object in two steps, “for example, the moldable composition is preferably heated under the temperature of not more than 100.degree. C., and then preferably heated under the temperature of 100 to 200.degree. C” ([0032], lines 21-24), and states that the object may be cured through irradiation, as in step e), and additionally heated, as in step g) ([0030]), thus completing the two-step process. Therefore the argument is not persuasive.

Regarding applicant’s argument that none of the references provide a method that allows the production of dental blocks without tension-inducing effects, in the applicant arguments/remarks on page 9, this limitation is not present in the independent .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adrien J Bernard whose telephone number is (571)272-1384.  The examiner can normally be reached on M-R, from 7:30a.m.-4:30p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.B./Examiner, Art Unit 1741                                                                                                                                                                                                        /JACOB T MINSKEY/Primary Examiner, Art Unit 1748